Name: Commission Regulation (EC) No 1618/2000 of 24 July 2000 determining the extent to which applications for import licences submitted in July 2000 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia and in the Agreements on free trade between the Community and the Baltic States may be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  European construction;  tariff policy
 Date Published: nan

 nan